                            Case 21-12691     Doc 23     Filed 07/09/21      Page 1 of 1
Entered: July 9th, 2021
Signed: July 9th, 2021

SO ORDERED




                                  UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND

         In re:
                     CASSANDRA R. JACKSON                    Case No. 21-12691-NVA
                     DELANO R. JACKSON
                         Debtor (s)                                 (Chapter 13)

              *             *             *             *                *            *              *

                            ORDER TO PAY DEBTOR’S WAGES TO THE TRUSTEE

                The Court finding that the Chapter 13 plan filed by the Debtor(s) named above has been
         confirmed and that, pursuant to 11 U.S.C. 1325(C ), the Court may order any entity from whom
         the Debtor receives income to pay a part of the income to the Trustee, and it appearing that the
         Debtor, CASSANDRA R. JACKSON, SS# ###-##-8769 is employed by:

                          BALTIMORE CITY PUBLIC SCHOOLS
                          200 E NORTH AVE RM 403
                          BALTIMORE, MD 21202-0000


                It is ordered, that the named Employer is directed to deduct from the earnings of the
         Debtor the sum of $203.00 each calendar month, beginning with the first pay period next
         succeeding the Employer’s receipt of the Order, and to pay the amount deducted, within 15
         days of the close of each calendar month, to Robert S. Thomas, II, Trustee, P.O. Box 1838,
         Memphis, TN 38101, (410-825-5923), and it is further,

                Ordered, that, until further Order of the Court, the Employer shall not make any
         deduction for account of any garnishment, wage assignment, credit union or any other purpose
         except deductions for income taxes, social security contributions, union dues, insurance or
         health and welfare plans pursuant to the Debtor’s employment contract, and child support
         withholdings pursuant to an order of a court of competent jurisdiction, and it is further,

                Ordered, that the Employer shall notify the Trustee if the Debtor’s employment
         terminates.

         cc: Trustee, Debtor(s), Attorney for Debtor(s), Employer


                                              END OF ORDER
